        Case 1:21-cv-00291-YK-EB Document 8 Filed 03/16/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THOMAS DAVID STRODE,                        :
    Plaintiff                               :
                                            :              No. 1:21-cv-00291
             v.                             :
                                            :              (Judge Kane)
FRANKLIN COUNTY JAIL,                       :
    Defendant                               :

                                       ORDER

      AND NOW, on this 16th day of March 2021, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1.     Plaintiff’s motion for leave to proceed in forma pauperis (Doc. No. 2) is
             GRANTED;

      2.     Plaintiff shall pay the full filing fee of $350.00 based on the financial information
             provided in the application to proceed in forma pauperis. The full filing fee shall
             be paid regardless of the outcome of the litigation;

      3.     Pursuant to 28 U.S.C. § 1915(b)(1) and (2), the Superintendent/Warden, or other
             appropriate official at Plaintiff’s place of confinement is directed to deduct an
             initial partial filing fee of 20% of the greater of:

             a.     The average monthly deposits in the inmate’s prison account for the past
                    six months, or

             b.     The average monthly balance in the inmate’s prison account for the past
                    six months.

             The initial partial filing fee shall be forwarded to the Clerk of the United States
             District Court for the Middle District of Pennsylvania, P.O. Box 1148, Scranton,
             Pennsylvania, 18501-1148, to be credited to the above-captioned docket number.
             In each succeeding month, when the amount in Plaintiff’s inmate trust fund
             account exceeds $10.00, the Superintendent/Warden, or other appropriate official,
             shall forward payments to the Clerk of Court equaling 20% of the preceding
             month’s income credited to Plaintiff’s inmate trust fund account until the fees are
             paid. Each payment shall reference the above-captioned docket number;
 Case 1:21-cv-00291-YK-EB Document 8 Filed 03/16/21 Page 2 of 2




4.    The Clerk of Court is directed to SEND a copy of this Order to the
      Superintendent/Warden of the institution wherein Plaintiff is presently confined;

5.    The complaint (Doc. No. 1) is DEEMED FILED;

6.    The complaint (Doc. No. 1) is DISMISSED for failure to state a claim upon
      which relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii);

7.    Plaintiff may file an amended complaint with respect to his constitutional claims
      as set forth against individuals at the Franklin County Jail in accordance with the
      standards set forth in the Memorandum accompanying this Order. Plaintiff may
      not amend his claims against the Franklin County Jail as well as his claims
      concerning denial of the grievance system;

8.    The Clerk of Court is directed to mail Plaintiff a civil rights complaint form;

9.    Plaintiff’s motion to appoint counsel (Doc. No. 6) is DENIED WITHOUT
      PREJUDICE; and

10.   If Plaintiff fails to file an amended complaint within thirty (30) days of the date of
      this Order, the action is subject to dismissal for failure to prosecute pursuant to
      Federal Rule of Civil Procedure 41(b).


                                                     s/ Yvette Kane
                                                     Yvette Kane, District Judge
                                                     United States District Court
                                                     Middle District of Pennsylvania




                                        2
